—Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered December 15, 1992, convicting defendant, after a jury trial, of *171attempted murder in the second degree, attempted assault in the first degree, and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 15 years to life, 10 years to life, and 10 years to life, respectively, to run consecutively to a prior sentence imposed in Puerto Rico, unanimously affirmed.
Defendant’s claim regarding CPL 60.25 is unpreserved for review (People v Morton, 189 AD2d 488, 495), and we decline to review it in the interest of justice. Were we to review it we would find it without merit. The identification testimony of the two eyewitnesses, who were unable to positively identify defendant at trial, satisfied all the requirements of CPL 60.25 and was thus properly admitted into evidence. Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.